The opinion of the court was delivered by
Jochems, J.:
This case was formerly before this court. The decision is reported in International Harvester Co. v. Watkins, 127 Kan. 50, 272 Pac. 139. At that time, after coming to a conclusion that the plaintiff was not a holder in due course, the court reversed the judgment with instructions to render judgment in accordance with the views expressed in that decision. When the case was returned to the district court, that court entered judgment in favor *845of the defendant and against the plaintiff for the sum of $486 with interest. This amount represented the initial payment of the defendant which he made at the time he purchased the machinery. In the original decision above, this court, considering all the evidence, found that the contract of sale was in fact the contract of the plaintiff company, although nominally made in the name of Farrell Brothers. This having been determined, it necessarily follows that the company took the contract subject to all of its obligations and liabilities. One of the obligations of that contract was to make good on the warranty given in connection with the sale. It having been clearly determined that the warranty was breached and that the purchaser made a return of the machinery to the point from which he received it, and to the parties from whom he received it, it follows that he had 'done all he could do to make restoration and was entitled to have refunded to him that which he had previously paid.
The district court properly entered judgment in accordance with the prior decision of this court.
The judgment is affirmed.
Burch, J., not sitting.